Case 2:19-cv-02142-JPM-dkv Document 11 Filed 05/13/19 Page 1 of 1               PageID 37



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 DAIMEON MOSLEY,                             )
                                             )
        Plaintiff,                           )
                                             )       Case No. 2:19-cv-2142-JPM-dkv
 v.                                          )
                                             )
 MERITAGE HOSPITALITY GROUP,                 )
 INC., d/b/a WENDY’S #2885                   )
                                             )
       Defendant.


                                     JUDGMENT



JUDGMENT BY COURT. This action having come before the Court on Plaintiff’s Notice
of Voluntary Dismissal, filed on May 9, 2019 (ECF No. 9), and the Court having entered an
Order of Dismissal (ECF No. 10),

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that, in accordance with
the Order of Dismissal, this action is DISMISSED WITH PREJUDICE, with each party
bearing its own attorneys’ fees and costs.


APPROVED:

 /s/ Jon McCalla
JON P. McCALLA
UNITED STATES DISTRICT JUDGE

 5/13/19
Date
